                              UNITED STATES DISTRICT COURT

                              MIDDLE DISTRICT OF LOUISIANA



JAMES LEBLANC                                                         CIVIL ACTION



VERSUS                                                                17-76-SDD-EWD


DISA GLOBAL SOLUTIONS, INC.,
OUR LADY OF THE LAKE ASCENSION,
LLC, AND UNIVERSITY MRO, LLC


                                          RULING


       Before the Court is a Motion in Limine1 filed by the Plaintiff, James LeBlanc. The

Defendant, DISA Global Solutions, Inc. (“DISA”), opposed the Motion2. For the reasons

which follow, the Court finds that the Motion should be denied in part and granted in part.

I.     FACTUAL AND PROCEDURAL BACKGROUND

       This matter involves claims for damages allegedly sustained by Plaintiff resulting

from a failed drug test conducted on behalf of his employer, Atlas Copco Rental, LLC

(“Atlas”), on February 26, 2016. Plaintiff instituted suit initially against several parties

alleging negligence in conducting and reporting an employment related random drug

screen. The Court has previously reviewed the procedural and factual history of these

proceedings and will not reiterate it herein.3




1
  Rec. Doc. 78.
2
  Rec. Doc. 83.
3
  Rec. Docs. 50, 54 and 55.
II.     THE PRESENT MOTION IN LIMINE

        Plaintiff moves exclusion of: 1) evidence of Plaintiff’s alleged violations of his

employer’s safety and /or operating rules; 2) testimony that hair tests are 100% reliable;

3) evidence of the Plaintiff’s prior alcohol use; and 4) evidence of non-party fault. The

Court addresses each seriatim.

        A. Evidence of safety and/or operating rules violations

        “Plaintiff anticipates that DISA may call some of its witnesses to testify that the

Plaintiff violated one or more safety or operating rules of his employer at the time of the

drug test in question.”4 Plaintiff argues that such evidence is in the nature of opinion

testimony and must be excluded because “DISA has not complied with disclosure

requirements regarding expert testimony”.5 Defendant DISA counters the “Plaintiff’s

request to bar any testimony that Plaintiff violated [his employers’ safety or operating] is

improper, as it would prohibit any reference to the central issue of this case, which is

Plaintiff's positive drug test result.”6 Whether drug use violated the employer’s operating

or safety rules is irrelevant to the negligence claims asserted against DISA.7 The Motion

is granted without prejudice in the event relevance can be shown at the time of trial.

        B. Evidence of the Reliability of Hair Sample Testing

        Plaintiff submits that “[i]t is expected that DISA will attempt to present testimony

that hair tests are 100% reliable science”.8 DISA counters that “DISA has not attempted

to put forth any evidence that hair sample drug tests are 100% reliable”.9 The Motion in



4
  Rec. Doc. 80-2, pg. 1.
5
  Id.
6
  Rec. Doc. 83, pg. 1.
7
  Rec. Doc. 1-1.
8
  Rec. Doc. 80-2, pg. 2
9
  Rec. Doc. 83, pg. 2.
Limine as to the degree of reliability of hair sample testing is premature and deferred to

trial.

          C. Evidence of Plaintiff’s Prior Alcohol Use

          Evidence of the Plaintiff’s alleged prior alcohol use would likely run afoul of FRE

404(b). The Court is unpersuaded by the Defendant’s argument that “Plaintiff’s abuse of

alcohol, if any, also bears directly on the question of whether his positive drug test result

came about as a result of mistake or accident, as he claims it did.”10              With these

observations, the matter is deferred and objections are reserved to the time of trial. The

Defendant is instructed that, if the Defendant seeks to offer evidence of prior alcohol use

or abuse, the matter must be taken up in camera outside the presence of the jury.

          D. Evidence of Non-Party Fault

          Plaintiff argues that “allocating the fault of nonparties or dismissed defendants

would result in the possibility of penalizing the Plaintiff by forcing the allocation of fault to

non-negligent previously dismissed parties thereby reducing his recovery”.11 The Motion

is Denied. Louisiana’s negligence law is one of “pure comparative” fault. The “degree or

percentage of fault of all persons causing or contributing to the injury, death, or loss shall

be determined, regardless of whether the person is a party to the action or a nonparty...”.

La. Civil Code art 2323. However, “[w]hen the court grants a motion for summary

judgment in accordance with the provisions of this Article, that a party or non-party is

not negligent, is not at fault, or did not cause in whole or in part the injury or harm alleged,




10
     Rec. Doc. 83, pg. 3.
11
     Rec. Doc. 80-2, pg. 4.
that party or non-party shall not be considered in any subsequent allocation of fault.” La.

CCP art. 966(G).12

        DISA concedes that the hair sample collector, Our Lady of the Lake Ascension,

LLC, d/b/a St. Elizabeth Physicians ("STEP") has been previously adjudicated "free from

fault".13

        The Motion in Limine to exclude evidence of non-party fault, other than STEP, is

denied as a matter of law.

III.    CONCLUSION

        For the reasons outlined above, Plaintiff’s Motion in Limine to exclude evidence of

violation of safety and/or operating rules is GRANTED without prejudice in the event

relevance can be shown at the time of trial.

        Plaintiff’s Motion in Limine to exclude testimony that hair tests are 100% reliable is

premature and referred to trial.

        Plaintiff’s Motion in Limine to exclude evidence of prior alcohol use is deferred and

objections are reserved to the time of trial.

        Plaintiff’s Motion in Limine to exclude evidence of non-party fault, other than STEP,

is DENIED as a matter of law.

        IT IS SO ORDERED. Signed in Baton Rouge, Louisiana on August 29, 2019.


                                                    S
                                             CHIEF JUDGE SHELLY D. DICK
                                             UNITED STATES DISTRICT COURT
                                             MIDDLE DISTRICT OF LOUISIANA

12
   See also White v. Louisiana Dep't of Transportation & Dev., 2017-629 (La. App. 3 Cir. 12/6/17), 258 So.
3d 11, 14-15.
13
   STEP was dismissed after the Court determined it had been improperly joined to defeat diversity
jurisdiction because Plaintiff could not establish duty or cause and, thus, had "no possibility of recovery on
his negligence claim against STEP." Rec. Doc. 50, pg. 10.
